                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

AUSTIN MILLER,                          )
     PLAINTIFF,                         )
                                        )      NO. 1:17-CV-1120
-V-                                     )
                                        )      HONORABLE PAUL L. MALONEY
UNKNOWN KORSON R.N., ET AL.,            )
    DEFENDANTS.                         )
                                        )

                                    JUDGMENT

      In accordance with the Court’s Order (ECF No. 27), and pursuant to Fed. R. Civ. P.

58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: January 15, 2019                                      /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
